                Case 3:20-cv-05551-MAT Document 32 Filed 04/09/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     TACOMA DIVISION

10   AUTUMN G.,                                           Civil No. 3:20-CV-05551-MAT

11            Plaintiff,

12            vs.                                         [PROPOSED] ORDER

13   ANDREW M. SAUL,
     Commissioner of Social Security,
14
              Defendant.
15
              Based on the stipulation of the parties, it is ORDERED that the Commissioner’s decision
16
     in regard to Plaintiff’s application for disability insurance benefits and supplemental security
17
     income under Titles II and XVI of the Social Security Act be REVERSED and REMANDED to
18
     the Commissioner of Social Security for a de novo hearing and a decision by an administrative
19
     law judge (ALJ). On remand, the ALJ will reassess the medical opinions; reassess Plaintiff’s
20
     testimony and residual functional capacity as necessary in light of the above; and if the case
21
     proceeds to step five, call the services of a vocational expert to clarify whether there are jobs in
22
     the national economy existing in significant numbers that Plaintiff can perform.
23

24

     Page 1         ORDER - [3:20-CV-05551-MAT]
                Case 3:20-cv-05551-MAT Document 32 Filed 04/09/21 Page 2 of 2



 1
              Plaintiff may be entitled to reasonable attorney fees and costs pursuant to 28 U.S.C.
 2
     § 2412, upon proper request to this Court.
 3
              DATED this 9th day of April, 2021.
 4

 5

 6
                                                           A
                                                           Mary Alice Theiler
                                                           United States Magistrate Judge
 7

 8

 9
     Presented by:
10
     s/ Sarah L. Martin
11   SARAH L. MARTIN
     Special Assistant United States Attorney
12   Office of the General Counsel
     Social Security Administration
13   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
14   Telephone: (206) 615-3705
     Fax: (206) 615-2531
15   sarah.l.martin@ssa.gov

16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [3:20-CV-05551-MAT]
